DETAILED ACTION
Status of Claims
This is a non-final office action in reply to the application filed on March 10, 2020.
Claims 21-40 are currently pending and have been examined.

Examiner notes:
Examiner attempt to reach Applicant’s Representative via phone on Monday 18th and Tuesday 19th for requesting to file a terminal disclaimer. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made that the instant application is a continuation of Application No. 15/689,938 filed 8/29/2017, now U.S. Patent No. 10/621,603 which is a continuation of Application No. 14/968,356, filed 12/14/2015, now U.S. Patent No. 10/592,913.
Information Disclosure Statement
The Information Disclosure Statements filed on 5/21/2020, 7/22/2020, 10/28/2020 and 3/18/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 621,603. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 16/814,753
Patent No. 10,621,603
Claims 21 and 31:  a client device comprising a store data application, device identification module, and a store visit data module executed by one or more processors, the store data application to:

Receive,  without communication sent from the client device to one or more store devices, a plurality of signals 

generate store visit data in response to receiving the plurality of signals, the store visit data comprising the store identifier of each of the plurality of signals, time data representing times associated with visits to the one or more physical storefronts and device activity, wherein the store visit data indicates a presence of the client device in the one or more physical storefronts;

aggregate the store visit data for the plurality of signals pushed to the client device by the one or more store devices to generate aggregate store visit data; 

transmit, without transmitting any store visit data from the client device to the one or more store devices, the aggregated store visit data to a server remote from the client device and the one or more store devices to cause the server to select a content item based at least in part on the aggregated store visit data; and provide the content item for presentation to the client device.
Claim 1 and 12:  a client device comprising a store data application, device identification module, and a store visit data module executed by one or more processors, the store data application to:

receive, without communication sent from the client device to one or more store devices, a plurality of signals pushed 

generate store visit data in response to receiving the plurality of signals, the store visit data comprising the store identifier of each of the plurality of signals, time data representing times associated with visits to the one or more physical storefronts and device activity, wherein the store visit data indicates a presence of the client device in the one or more physical storefronts;

aggregate the store visit data for the plurality of signals pushed to the client device by the one or more store devices;

determine that the aggregated store visit data includes at least a threshold number of store identifiers; and

in response to the determination that the aggregated store visit data includes at least the threshold number of store identifiers pushed to the client device by the one or more store devices, and without transmitting any store visit data from the client device to the one or more store devices, transmit the aggregated store visit data to a server remote from the client device and the one or more store devices to cause the server to:

combine the aggregated store visit data with aggregated store visit data from a plurality of other client devices;

select a content item based on the aggregated store visit data; and provide the content item to the client device.


Claims 21-40 (instant) and claims 1-20 (reference application) recite common subject matter; Whereby the elements of 21-40 (instant) are fully anticipated by patented claims 1-20, and anticipation is the “ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967)), also In re Dailey,  178 USPQ 923 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 592,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 16/814,753
Patent No. 10,592,913
Claims 21 and 31:  a client device comprising a store data application, device identification module, and a store visit data module executed by one or more processors, the store data application to:

receive,  without communication sent from the client device to one or more store devices, a plurality of signals pushed to the client device from one or more store devices located in one or more physical storefronts, the plurality of signals each including a store identifier identifying the one or more physical storefronts;

generate store visit data in response to receiving the plurality of signals, the store visit data comprising the store identifier of each of the plurality of signals, time data representing times associated with visits to the one or more physical storefronts and device activity, wherein the store visit data indicates a presence of the client device in the one or more physical storefronts;



transmit, without transmitting any store visit data from the client device to the one or more store devices, the aggregated store visit data to a  server remote from the client device and the one or more store devices to cause the server to select a content item based at least in part on the aggregated store visit data; and provide the content item for presentation to the client device.
Claims 1, 8 and 15: 
receiving, at a user device comprising one or more processors and a memory, a plurality of signals from a plurality of store devices located in a plurality of physical storefronts, the plurality of signals each including a store identifier identifying one of the plurality of physical storefronts;

generating, by the user device, store visit data in response to receiving the plurality of signals, the store visit data comprising the store identifiers and time data representing times associated with visits to the physical storefronts, wherein the store visit data indicates a presence of the user device in the corresponding physical storefront;
aggregating, by the user device, the store visit data for the plurality of signals received by the user device;

removing, by the user device, at least a portion of the time data from the aggregated store visit data;



determining, by the user device, whether the aggregated store visit data includes at least a threshold number of store identifiers; and

in response to determining that the aggregated store visit data includes at least the threshold number of store identifiers, transmitting, by the user device, the aggregated store visit data to an analytics server without transmitting any store visit data to the plurality of store devices, wherein the analytics server is configured to combine the aggregated store visit data with aggregated store visit data from a plurality of other user devices, generate analytics data based on the combined aggregated store visit data, and provide the analytics data to one or more store owner devices of one or more store owners of the physical storefronts.




Claims 21-40 (instant) and claims 1-20 (reference application) recite common subject matter; Whereby the elements of 21-40 (instant) are fully anticipated by patented claims 1-20 and anticipation is the “ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967)), also In re Dailey,  178 USPQ 923 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11/049,122 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Patent No. 11,049,122
Claims 21 and 31:  a client device comprising a store data application, device identification module, and a store visit data module executed by one or more processors, the store data application to:

receive,  without communication sent from the client device to one or more store devices, a plurality of signals pushed to the client device from one or more store devices located in one or more physical storefronts, the plurality of signals each including a store identifier identifying the one or more physical storefronts;

generate store visit data in response to receiving the plurality of signals, the store visit data comprising the store identifier of each of the plurality of signals, time data representing times associated with visits to the one or more physical storefronts and device activity, wherein the store visit data indicates a presence of the client device in the one or more physical storefronts;

aggregate the store visit data for the plurality of signals pushed to the client device by the one or more store devices to generate aggregate store visit data; 

transmit, without transmitting any store visit data from the client device to the one or more store devices, the aggregated store visit data to a server remote from the client device and the one or more store devices to cause the server to select a content item based at least in part on the aggregated store visit data; and provide the content item for presentation to the client device.
Claims 1 and 12: a client device comprising a store data application, device identification module, and a store visit data module executed by one or more processors, the store data application to:

receive, without communication sent from the client device to one or more restaurant devices, a plurality of signals pushed to the client device from the one or more restaurant devices located in one or more physical restaurants, the one or more restaurant devices comprising at least one digital assistant configured to receive speech input, the plurality of signals each including a restaurant identifier identifying the one or more physical restaurants;

generate restaurant visit data in response to receiving the plurality of signals, the restaurant visit data comprising the restaurant identifier of each of the plurality of signals, time data representing times associated with visits to the one or more physical restaurants and device activity, wherein the restaurant visit data indicates a presence of the client device in the one or more physical restaurants;

aggregate the restaurant visit data for the plurality of signals pushed to the client device;
determine that the aggregated restaurant visit data includes at least a threshold number of restaurant identifiers; and

in response to the determination that the aggregated restaurant visit data includes at least the threshold number of restaurant identifiers pushed to the client device by the one or more restaurant devices, transmit, without 

combine the aggregated restaurant visit data with aggregated restaurant visit data from a plurality of other client devices;

select a content item based on the aggregated restaurant visit data; and

provide the content item to the client device.


Claims 21-40 (instant) and claims 1-20 (reference application) recite common subject matter; Whereby the elements of 21-40 (instant) are fully anticipated by patented claims 1-20 and anticipation is the “ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967)), also In re Dailey,  178 USPQ 923 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pitt (US 2012/0276927 A1) describes location fidelity adjustment based on mobile subscriber privacy profile.
Zang et al., (US 8,639,221 B1) disclose an anonymity determination for wireless communication device users.
Scott, Frank (US 2007/0264974 A1) discloses a privacy control of location information.
Tsau et al., (US 2009/0224970 A1) disclose a tracking system with user-definable private ID for improved privacy protection.
Yuan, Panfeng (US 2013/0185429 A1) discloses a processing store visiting data.
Saksena, Asheesh (US 2014/0136312 A1) discloses a location-based content delivery.
Kraska et al., (US 2016/0063278 A1) disclose a privacy compliance event analysis system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623